COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                                    §
 SAMUEL ALLEN WASHINGTON,                                           No. 08-10-00214-CR
                                                    §
                           Appellant,                                    Appeal from
                                                    §
 v.                                                                  187th District Court
                                                    §
 THE STATE OF TEXAS,                                               of Bexar County, Texas
                                                    §
                           Appellee.                                (TC # 2010-CR-2505)
                                                    §

                                     MEMORANDUM OPINION

          Samuel Allen Washington attempts to appeal his of aggravated assault. Finding that

Appellant has not timely filed his notice of appeal or a motion for extension of time, we dismiss the

appeal.

          A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State, 918
S.W.2d 519, 522 (Tex.Crim.App. 1996). The record before us reflects that sentence was imposed

in open court on May 13, 2010. Appellant did not file a motion for new trial. Therefore, his notice

of appeal was due to be filed on June 12, 2010, thirty days after the date sentence was imposed in

open court. See TEX .R.APP .P. 26.2(a)(1). On June 27, 2010, Appellant filed a motion for extension

of time to file notice of appeal but he did not file notice of appeal. Pursuant to Rule 26.3, a court of

appeals may grant an extension of time to file notice of appeal if the notice is filed within fifteen

days after the last day allowed and, within the same period, a motion is filed in the court of appeals

reasonably explaining the need for the extension of time. TEX .R.APP .P. 26.3; Olivo, 918 S.W.2d at

522. Because Appellant did not file notice of appeal, he failed to perfect this appeal. Accordingly,

we dismiss the appeal for want of jurisdiction.
September 29, 2010
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)